Title: From Thomas Jefferson to the County Lieutenants of Shenandoah and Certain Other Counties, 2 January 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
In Council January 2d 1781

The Enemy having again thought proper to invade our Country and being now on their Way up James River I have thought proper with Advice of the Council of State to require of your Militia under proper Officers to repair immediately to Richmond armed with good Rifles and Accoutrements suitable as far they have them; such of them as have not Rifles will be armed here with Musquets and joined to the Battalions of Musquetry. Those who bring Rifles will be formed into a separate Corps. Much will depend on the proper Choice of Officers. They are to be furnished with Provisions  by impressing it as directed by the Invasion Law, the Person procuring it for them keeping and returning to the Auditors a List of the Certificates they grant and stating the Name, Article, Price and Purpose. As the enemy shew by their movements an Intention to take Post in the Heart of our Country at once I beseech you to lose not a moment in sending off your men. I am with great Respect Sir your mo. hble Servt.,

T.J.

